—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered March 31, 2000, as denied those branches of its motion which were for summary judgment dismissing the first, third, and fourth counterclaims asserted by the defendant Thomas V. Marianacci.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant established its prima facie entitlement to judgment as a matter of law. However, the Supreme Court properly found that the respondent raised triable issues of fact as to whether he was entitled to commissions for orders placed immediately before he left the plaintiffs employ, and to an attorney’s fee and liquidated damages pursuant to Labor Law § 198 (1-a) (see, Zuckerman v City of New York, 49 NY2d 557; Gottlieb v Laub & Co., 82 NY2d 457; Taylor v Blaylock & Partners, 240 AD2d 289). O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.